Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/21 has been entered.
 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 7, 8, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Benson.
As to claims 7-8, Benson discloses an apparatus for use in ply compaction in forming a composite structure, the apparatus comprising: a forming tool work surface 206a, wherein the forming tool comprises a length dimension; and wherein the work surface comprises a web surface (upper surface) and at least one flange surface (side surface) that is angled relative to the web surface; a chassis 208 extending over the forming tool, wherein the chassis is movable relative to the forming tool along the length dimension (fig 5); and at least one flange forming device 216 coupled to the chassis, wherein the at least one flange forming device is rotatable relative to the chassis about a yaw axis 218 based on a relative orientation of the at least one flange forming device to the at least one flange surface (fig 5, para 48-53); a bearing plate coupled between the chassis and the at least one flange forming device, the bearing plate 234 comprising at least one mounting surface configured to receive the at least one flange forming device, and an actuator 217 coupled to the at least one mounting surface, wherein the actuator is configured to rotate the at least one mounting surface relative to the yaw axis surface (fig 5, para 48-53).; and the at least one flange forming device comprising a forming head 216 that is movable relative to the forming tool to apply pressure to the work surface, the forming head movable (via drive means 220) in a range of motion (direction 222) that extends from the web surface to the at least one flange surface (fig 5, para 48-51). As to the added limitation, Benson discloses that the movement of the forming head can occur in a range of motion that traverses the forming head across at least a portion of the web surface and then across a portion of the flange surface (fig 5, para 48-51).  The forming head is capable of a range of motion that traverses the web portion and a portion of the flange surface because it moves across the web portion and flange surface as clearly shown in fig 5 (direction 211 is fig 5).  The applicant is respectfully notified that the claim language does not requiring the forming head to be capable of moving in a direction traverse to the longitudinal axis of web surface of the forming tool. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Benson, as applied to claim 7 above, and further in view of Shinno et al. (US 4997510).
As to claim 9, Benson discloses a forming head 216 configured to apply pressure to the work surface; orientation controller 500 configured to control the relative orientation the forming head to the at least one flange work surface; wherein the at least one flange forming device is rotatable based on the determined relative orientation (para 63).
Benson does not expressly disclose that the controller comprises an orientation sensor configured to determine a relative orientation of the forming head to the at least one flange work surface.  However, Shinno discloses a sensor 80/82 configured to determine a relative orientation of a forming head 20 to a work surface 300 (fig 6-10, col 4, lines 35-65).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Benson such that the orientating controller has an orientation sensor configured to determine a relative orientation of the forming head to the at least one flange work surface as taught by Shinno as such enables the controller to receive positional data on the forming head and control it to provide even pressing on the work surface. 
As to claim 10, Benson discloses the forming head is movable relative to the forming tool to apply pressure continuously across the web surface and then across the at least one flange surface (fig 5).
As to claim 11, Benson discloses a first and second end of the forming head (fig 5).  Shinno discloses the forming head comprises a first end and a second end, wherein the orientation sensor comprises a first sensor 80 at the first end and a second sensor 82 at the second end, the first sensor and the second sensor configured to determine a relative distance of the first end and the second end to the at least one flange surface (col 4, line 35 – col 6, line 30, figs 6-10). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Benson such that the orientation sensor comprises a first sensor 80 at the first end and a second sensor 82 at the second end, the first sensor and the second sensor configured to determine a relative distance of the first end and the second end to the at least one flange surface as taught by Shinno above as such enable the forming head to better conform to the work surface. 


Response to Arguments
Applicant's arguments filed 11/3/21 have been fully considered but they are not persuasive. Applicant asserts that Benson does not disclose the claimed invention because each individual roller is only capable of engaging only one side of the mandrel.  This argument is not commensurate with the scope of the claims as the claims do not impose such a requirement on an individual roller.  Nonetheless, the roller in fig 5 clearly engages more than one surface. Benson discloses the added limitation for the reasons extensively detailed in section 3 above. 


 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grone (US 4557783) directed to a forming head capable of moving in the traverse direction relative to a longitudinal axis of the web surface (fig 6). .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748